IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. WR-76,958-05, -06 & -07


EX PARTE GENARO ROBLES UBALLE, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F-0663825-K, F-0532518-K & F-0532519-K

IN CRIMINAL DISTRICT COURT NO. 4
FROM DALLAS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency
with a child, aggravated assault, and aggravated sexual assault.  He was  sentenced to imprisonment
for twenty years and two terms of seventeen years.  He did not appeal his convictions.
	Applicant contends that counsel rendered ineffective assistance.  The trial court made
findings of fact and conclusions of law and recommended that we deny these applications. (1)  These
findings and conclusions were based in part on affidavits submitted by Roger Joyner and Rafael De
La Garza.  Their affidavits were not, however, forwarded with the record.  Accordingly, the trial
court shall make their affidavits available to the District Clerk and order him to forward them to this
Court.  
	A supplemental record containing Joyner's and De La Garza's affidavits shall be forwarded
to this Court within 30 days of the date of this order.  Any extensions of time shall be obtained from
this Court. 
Filed: March 20, 2013
Do not publish
1. The trial court also found that Applicant had not completed the "Petitioner's
Information" on the 11.07 forms.  For verification purposes, however, Applicant is not a
petitioner and was not required to complete the "Petitioner's Information" on the forms.